Citation Nr: 1413399	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  02-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased initial rating for right lumbosacral radiculopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1975.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from July 2000 and April 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2009, May 2012, and August 2013, the Board remanded the claims for further development.  The claims have again been returned to the Board for appellate review.  

As noted in the August 2013 remand, the issue of entitlement to an effective date prior to January 24, 2000 for the grant of service connection for schizophrenia and bipolar disorder with intermittent psychosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

As a result of regulation changes during the course of this appeal, the Veteran's disabilities can be rated using different versions of VA's Schedule for Rating Disabilities.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003); Diagnostic Code 5243 (2013).  In August 2013, the Board instructed that the AOJ should undertake certain development and then readjudicate the claims considering the different versions of the diagnostic codes and to specifically consider the criteria for rating intervertebral disc syndrome.  This was not done.  See Supplemental Statement of the Case dated October 2, 2013.  As such, this case must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims.  In so doing, consider criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003) and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013) employed in rating disabilities of the spine.  Also consider whether "staged" ratings are warranted.  If either benefit sought remains denied, furnish a Supplemental Statement of the Case to the Veteran and his representative, containing, among other things, a citation to, and summary of, the "old" criteria for rating disabilities of the spine (38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 & 2003)) and the "new" criteria for rating intervertebral disc syndrome (38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013)).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



